
	
		I
		112th CONGRESS
		2d Session
		H. R. 3809
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2012
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28 of the United States Code to exclude
		  the State of New Jersey from the prohibition on professional and amateur sports
		  gambling to the extent approved by the legislature of the
		  State.
	
	
		1.Short titleThis Act may be cited as the
			 New Jersey Betting and Equal Treatment
			 Act of 2012.
		2.Exclusion of the State
			 of New Jersey from the prohibition on amateur and professional sports gambling
			 to the extent approved by the legislature of the StateSection 3704(a) of title 28, United States
			 Code, is amended—
			(1)in paragraph
			 (3)(B), by striking or at the end;
			(2)in paragraph (4),
			 by striking the period at the end and inserting ; or; and
			(3)by adding at the
			 end the following:
				
					(5)a lottery, sweepstakes, or other betting,
				gambling, or waging scheme operating exclusively in the State of New Jersey, to
				the extent such scheme is approved by the legislature of the State by
				statute.
					.
			3.ApplicabilityThe amendments made by this Act apply to
			 conduct occurring on or after the date of the enactment of this Act.
		
